mmanDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US PG Pub 2017/0093252) in view of Miller (US PG Pub 2004/0031141)Regarding Claim 1:In Figures 1-8, Otsubo discloses a water pump (pumping apparatus 1 capable of pumping fluids including water) with an impeller (2) driven by an electrical machine (motor 3) comprising a housing cap (11) and a volute (8) with an inlet (8a) and an outlet (see paragraph [0041]) and a boot (12, described as cylindrical in paragraph [0077]) hosting a stator (6) and a rotor (5) of the electrical machine (as seen in Figure 1) and an electronic board (4) mounted at the side apart from the impeller (as seen in Figure 1) and covered by the cap housing (as least partially covered by cap housing portion 11c as seen in Figure 1 and described in paragraph [0079]), wherein a stator stack (stator core 24, described as a stack in paragraph [0053]) is attached with a first plastic material (insulator 25 formed from resin is attached to the stator stack 24, see Regarding Claim 2:Otsubo as modified by Miller substantially discloses all the claimed limitations including the heat sink (as created by the modification of materials for 12 discussed above in the rejection of claim 1) bearing a rotor shaft (12 forms a solid connection to 11h that bears the rotor shaft 17) but fails to disclose that the heat sink (as created by the modification of materials for 12) is a separate device. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have formed the heat sink as a separable piece from the cylindrical ring boot (12), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.Regarding Claim 3:Otsubo as modified by Miller discloses the heat sink (as created by the modification of materials for 12 discussed above in the rejection of claim 1) bearing a rotor shaft (12 forms a solid connection to 11h that bears the rotor shaft 17) that is molded together with the boot (as stated in Otsubo’s paragraph [0080], the boot 12 with the modified Regarding Claim 4:Otsubo as modified by Miller substantially discloses all the claimed limitations but is silent regarding whether the separated heat sink (see rejection of claim 2 above) is sealed with an O-ring. However, Otsubo clearly discloses that separable components (7, 8) are sealed with respect to each other using an O-ring (10) in order to ensure sealing integrity (see paragraph [0041]). Hence, based on Otsubo’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included an O-ring (as taught by Otsubo) between the separable heat sink and the boot (12), in order to ensure sealing integrity between said separated components. Regarding Claim 5:Otsubo as modified by Miller, wherein the electronic board (4) is over molded (by 12) together with the stator (see Figure 1 and paragraph [0077]).Regarding Claim 6:Otsubo as modified by Miller, wherein the boot (12) has a radial extended rim (rim adjacent to 11r) that allows the volute (8) and the cap housing (11) to be connected (as seen in Figure 1, the radial rim forms the structural upon which the volute and the cap housing are connected).Regarding Claim 7:Otsubo as modified by Miller, wherein the rim comprises at least slots (rim contains slots that accommodate engaging portions 11r as evident from Figures 1 and 2).Regarding Claim 8:Otsubo as modified by Miller, discloses a method to produce a water pump according to claim 1 (see rejection of claim 1 above) comprising the steps: over molding stator stack with a first plastic material (as modified by the teachings of Miller, the first selected plastic material 25 could be overmolded), mounting at least wires and pins (wires and pins are formed external of 25), over molding the mounted stator with a second plastic material (12) to form a cylindrical ring boot with a rim (see Otsubo’s paragraph [0080]), and sealing of the inner cylindrical opening by a heat sink (as taught by Miller, the second plastic material used to form 12 would create a heat sink and as shown in Otsubo’s Figure 1, the bottom portion forming the heat sink would seal off the inner cylindrical opening of the boot).Regarding Claim 9:See rejection of claim 3. Regarding Claim 10:See rejection of claim 5.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 1, applicant has argued on page 2 of the remarks dated 08/03/2021, that Otsubo’s insulator (25) is not the claimed first plastic material that is overmolded onto the stator stack as claimed, since it is formed as a multi-piece component (30, 31) that is interconnected. Firstly, the examiner never stated that Otsubo’s first plastic material (material used to form the insulator 25) was overmolded onto the stator stack. In fact, the examiner merely stated: a stator stack (stator core 24, described as a stack in paragraph [0053]) is attached with a first plastic material (insulator 25 formed from resin is attached to the stator stack 24, see paragraph [0057]. It is further noted that resin is typically a thermoplastic). This clearly indicates that Otsubo’s first plastic material is not overmolded as previously stated by the examiner. Furthermore, there is no claimed limitation that states that this first material overmolded onto the stator stack must be formed as a continuous unitary piece for overmolding. In other words, this first plastic material may be used to form several sub-components that are later pieced together and this is achievable by overmolding as well. A material by itself does not contribute to any structural limitations (such as size and shape or unitary construction) of the assembly as argued here. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant must consider the combination of Otsubo with Miller while addressing this combination. Miller clearly discloses that different thermoplastic materials can be used for different parts of the motor while both Miller and Otsubo disclose an overmolding process. 
Due to these reasons, the applicant’s arguments are not persuasive. The applicant is requested to more clearly claim the structural differences between instant invention and the cited prior art. Doing so may overcome the current rejections. It is also noted that overmolding is a product by process limitation. "Even though product-by-. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746